

115 HR 5666 IH: Primary Regulators of Insurance Vote Act of 2018
U.S. House of Representatives
2018-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5666IN THE HOUSE OF REPRESENTATIVESApril 27, 2018Mr. Ross (for himself and Mr. Heck) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Financial Stability Act of 2010 to include the State insurance commissioner as a
			 voting member of the Financial Stability Oversight Council, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Primary Regulators of Insurance Vote Act of 2018. 2.Establishment of State insurance commissioner as a voting member of the Financial Stability Oversight Council (a)In generalSection 111 of the Financial Stability Act of 2010 (12 U.S.C. 5321) is amended—
 (1)in subsection (b)— (A)in paragraph (1)—
 (i)by redesignating subparagraph (J) as subparagraph (K); (ii)in subparagraph (I), by striking and at the end; and
 (iii)by inserting after subparagraph (I) the following new subparagraph:  (J)a State insurance commissioner, appointed by the President, by and with the advice and consent of the Senate, as described in paragraph (4); and; and
 (B)by adding at the end the following new paragraph:  (4)State insurance commissionerIn selecting an individual to appoint as a State insurance commissioner under paragraph (1)(J), the President shall request a list of recommendations for such individual from State insurance commissioners through a process determined by the State insurance commissioners. Such recommendations shall not be binding on the President. If the State insurance commissioners fail to submit a list of recommendations within 15 business days after the date of the request, the President may select an individual to appoint without considering such recommendations.; and
 (2)in subsection (c)— (A)in paragraph (1), by inserting , the State insurance commissioner shall serve for a term of 4 years, after 6 years;
 (B)in paragraph (2), by inserting the following new sentence at the end: For vacancy in the membership of the State insurance commissioner serving under subsection (b)(1)(J), the President shall appoint another State insurance commissioner to serve on the Council for the remainder of the term or until a successor is appointed and confirmed under paragraph (5), whichever is earlier.; and
 (C)by adding at the end the following new paragraph:  (5)Term of State insurance commissionerNotwithstanding paragraph (1), if a successor to the State insurance commissioner serving under subsection (b)(1)(J) is not appointed and confirmed by the end of the term of service of such member, such member may continue to serve until the earlier of—
								
									(A)
 18 months after the date on which the term of service ends; or  (B) the date on which a successor to such member is appointed and confirmed.
								.
 (b)Conforming amendmentSection 111(c)(4) of such Act (12 U.S.C. 5321(c)(4)) is amended by striking subsection (b)(1)(J) and inserting subsection (b)(1)(K). 3.Repeal of State insurance commissioner as nonvoting member of FSOC (a)In generalSection 111(b)(2) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(2)) is amended by striking subparagraph (C) and redesignating subparagraph (D) and (E) as subparagraphs (C) and (D), respectively.
 (b)Conforming amendmentSection 111(c)(1) of such Act (12 U.S.C. 5321(c)(1)) is amended by striking by subparagraphs (C), (D), and (E) and inserting subparagraphs (C) and (D). 4.Temporary service; transitionNotwithstanding the amendments made by this Act, during the period beginning on the date of the enactment of this Act and ending on the date on which the State insurance commissioner is appointed and confirmed pursuant to section 111(b)(1) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(1)), as amended by section 2, section 111(b)(2)(C) of the Financial Stability Act of 2010 (12 U.S.C. 5321(b)(2)(C)) shall continue to apply.
		